Title: To James Madison from Charles Pinckney, 18 December 1811
From: Pinckney, Charles
To: Madison, James


Dear Sir
In Columbia December 18: 1811
It is some time since I had the pleasure to write to you, but as I know the pleasure you will feel in finding that the spirit of our first revolutionary years still exists I take the liberty of inclosing you a report I have drawn & submitted to the House of Representatives & which has just unanimously passed without the alteration of a single word: as the Post goes out in an hour & I am now writing in the midst of the House of Representatives I have only time to inclose it to you & to say that the spirit of our state is fully up to it & are only waiting the signal, that Congress will unfurl the standard of the Nation, to rally round it.
Although less in a situation to promote manufactures than the northern states for want of sufficient white hands & wool yet we are Beginning to emulate them—great numbers of our planters this year clothe their own negroes & all our planters nearly in the Upper & middle parts of the State (3/4th of our white population) are now clothed in homespun—more than ½ of the house of Representatives in which I now write are clothed in it & Mr Gibat a member fr[om] Abbeville is sitting close to me dressed in a suit made from a mixture of Wool & silk both the growth of his own plantation, so handsomely & finely woven & dyed, that it would do honour to any manufacture in Europe.
Your address to Congress has met with universal approbation here & the general wish is that the Congress will act up to it & on this Subject We have no doubt. I must request you to believe me with great respect & Esteem dear sir Yours Truly
Charles Pinckney
I expect the Speaker will sign & transmit the address by the next post.
